                                        1
            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CAMDEN BARLOW,                      :
   Petitioner,                      :
                                    :       CIVIL ACTION NO. 1:18-CV-1671
     v.                             :
                                    :       Judge Sylvia H. Rambo
WARDEN DAVID J. EBBERT,             :
   Respondent.                      :

                               ORDER

     AND NOW, this 26th day of March 2019, upon consideration of Petitioner

Camden Barlow’s Petition for Writ of Habeas Corpus pursuant to 28 U.S.C.

§ 2241 (Doc. No. 1), and for the reasons set forth in in the accompanying

Memorandum, IT IS ORDERED THAT:

     1. The Petition for Writ of Habeas Corpus (Doc. No. 1), is DISMISSED; and

     2. The Clerk of Court is directed to CLOSE this matter.



                                            s/Sylvia H. Rambo
                                            SYLVIA H. RAMBO
                                            United States District Judge
